DETAILED ACTION
Claims 1-12 and 16 are pending, claims 13-15 have been cancelled.
This action is in response to the amendment filed 4/26/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 					Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
Applicant’s argument relative to the Chen reference for the anticipating the claims is persuasive. 
However, applicant’s arguments relative to the secondary teaching of Jamison not having “the flange 58” inside the solenoid portion 12, is not “abutting against the solenoid portion 12”, is not persuasive, since as shown in Figure 3, the flange 58 or “expanded diameter part”, abuts against the bottom surface of 60 and also the inner bore of 68 which are both considered as being part of the solenoid.
Furthermore, applicant’s argument relative to the limitations regarding Jamison not having a stepped part is not persuasive, since Jamison is not used for these limitations which are already disclosed by the primary reference to Chen. 
Chen when combined with Jamison, disclose the features of a difference between an inner diameter and the expanded outer diameter of the sliding member is larger than a depth of the step part in a direction perpendicular to the axial direction, since as shown the depth of the step part is very small considering the bottom end of the sliding member in Chen, as shown in Figure 1, and compared with the much larger end of Jamison which is combined with Chen.
Since applicant’s amendment necessitated the new grounds for rejection, this action is made Non-Final.


Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the prior 112 rejections.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999) in view of Buse (US 20110226975) and further in view of Jamison et al. (US 9074699).
 	Regarding claim 1, Chen et al. disclose an electromagnetic valve (1) comprising: 
 	a solenoid (20) comprising: a bobbin (21) of a tubular shape comprising a through hole penetrating along an axial direction; a plunger (24) inserted into the through hole and movably supported along the axial direction; and a coil (22) wound around an outer periphery (21a) of the bobbin, generating a magnetic force by being energized and moving the plunger; and 
 	a valve mechanism (50) comprising: a flow path member (51, 50,82,81, see Fig. 4) made of resin (para.0026), connected to one side of the solenoid in the axial direction and comprising: a first flow path (the horizontal bore of 51 intersecting 81, see Fig. 3); a second flow path (82); a relay flow path (the vertical bore in 51 being indicated by numeral 81, see Fig. 3) connecting the first flow path and the second flow path; and a valve body housing (the section of the valve mechanism indicated by numeral 51 in line with solenoid 20) disposed adjacent to the relay flow path and along the axial direction;  
 	a valve body (70) made of resin and having a columnar shape, inserted into the valve body housing, movably supported along the axial direction together with the plunger, and switching between passage and blockage of a fluid via the relay flow path between the first flow path and the second flow path, wherein the valve body housing comprises a step part (as shown in Fig. 1 and 5, 52 abuts a horizontal surface at the bottommost part of 52, this horizontal surface of 51 being the step part) provided on an inner wall surface of the valve body housing and an inner diameter (the inner bore diameter of the housing 51 which encompasses 52 meets this limitation) of the valve body housing adjacent to the solenoid is larger than an inner diameter (at 61) of the valve body housing adjacent to the step part; and 
 	a sliding member (52) made of metal (as indicated by the cross-hatching symbol in the drawing) and having a tubular shape, provided concentrically with the valve body housing, one side (the bottom-most side of 52) of the sliding member in the axial direction contacting 14File: 099054usf the step part (as shown in Figure 3), an opposite side (the top surface of 52) of the sliding member in the axial direction contacting the solenoid, and the valve body sliding inside the sliding member, and the valve body is disposed on an inner circumferential surface (within 52) on which the valve body slides

although is silent to having;
 	wherein a low friction layer reducing friction with the valve body is disposed on an inner circumferential surface on which the valve body slides,
 	wherein the sliding member comprises an expanded diameter part in which an outer diameter of the sliding member expands into an expanded outer diameter at an end on the opposite side of the sliding member in the axial direction, wherein the expanded diameter part abuts against the solenoid, and the expanded outer diameter of the sliding member at the expanded diameter part is larger than the outer diameter of the sliding member at the one side of the sliding member in the axial direction and a difference between an inner diameter and the expanded outer diameter of the sliding member is larger than a depth of the step part in a direction perpendicular to the axial direction.

 	Firstly, Buse teaches the use of a low friction layer (para.0014, “Teflon” layer) reducing friction with the valve body is disposed on an inner circumferential surface on which the valve body slides.  
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a low friction layer as taught by Buse onto the device of Chen et al. to have a low friction layer reducing friction with the valve body is disposed on an inner circumferential surface on which the valve body slides, in order to further reduce the frictional losses of sliding surfaces as is old and well known in the art of using “Teflon”.

 	Secondly, Jamison et al. teach the sliding member (56) comprises an expanded diameter part (58) in which an outer diameter of an end on the other side of the sliding member in the axial direction expands, wherein an outer diameter (the outermost diameter of 58) of the expanded diameter part is larger than an outer diameter (the outer diameter of 56) of the one side of the sliding member in the axial direction,
 	wherein the sliding member (56) comprises an expanded diameter part (58, Fig. 3) in which an outer diameter (the external outer diameter at the section 56) of the sliding member expands into an expanded outer diameter (the largest outer diameter of 58) at an end on the opposite side of the sliding member in the axial direction, wherein the expanded diameter part abuts against the solenoid (12,60), and the expanded outer diameter of the sliding member at the expanded diameter part is larger than the outer diameter of the sliding member at the one side of the sliding member in the axial direction.

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an expanded diameter part as taught by Jamison et al. onto the combined device of Chen et al.  and Buse to have the sliding member comprises an expanded diameter part in which an outer diameter of the sliding member expands into an expanded outer diameter at an end on the opposite side of the sliding member in the axial direction, wherein the expanded diameter part abuts against the solenoid, and the expanded outer diameter of the sliding member at the expanded diameter part is larger than the outer diameter of the sliding member at the one side of the sliding member in the axial direction and a difference between an inner diameter and the expanded outer diameter of the sliding member is larger than a depth of the step part in a direction perpendicular to the axial direction, in order to provide additional support for the sliding member to trap the sliding member between the solenoid and the valve body to ensure the sliding member does not move during valve operation. 
 	Furthermore, one of ordinary skill in the art could modify the sealing mechanism, to have the expanded diameter part (58) and seal (62) as taught by Jamison et al. for the face sealing groove (263) in Chen which would be a less complex sealing device by eliminating the face sealing groove in the housing 51 of Chen.

 	
 	Regarding claim 3, Buse discloses the low friction layer is made of a material containing fluorine, since the layer is “Teflon”, fluorine is therefore contained in the layer.  
 	Regarding claim 10, Chen et al. disclose (see amended Fig. 3 below) a difference between the inner diameter and the outer diameter of the sliding member (52) at the one side of the sliding member in the axial direction is equal to the depth of the step part (the depth of the “step” or ledge of the groove for 52 (or that 52 abuts at the bottom-most of 52 with 51) within 51 is shown between the inner and outer diameter of the sliding member) in the direction perpendicular to the axial direction. 

    PNG
    media_image1.png
    402
    625
    media_image1.png
    Greyscale


 	Regarding claim 16, Chen et al. when combined with Buse and Jamison et al. disclose, since, Jamison discloses, the difference between the inner diameter (within 56) and the expanded outer diameter (the external diameter of 58) of the sliding member is larger than a difference between the inner diameter (within 56) and the outer diameter (the diameter externally at 56) of the sliding member at the one side of the sliding member in the axial direction, and  when combined with Chen, discloses, the difference between the inner diameter and the expanded outer diameter of the sliding member is larger than a difference between the inner diameter and the outer diameter  of the sliding member at the one side of the sliding member in the axial direction.

 	
 

Claims 2, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999), Buse (US 20110226975) and Jamison et al. (US 9074699) and further in view of McNamara (US 20200208681). 
 	Regarding claim 2, Chen et al., Buse, Jamison et al. are silent to having that the thickness of the low friction layer is 10 um to 100 um.  
 	McNamara teaches the use of the thickness of the low friction layer is 10 um to 100 um (para.003,0065, “at least about” 10-69um, since a value of the disclosed range falls within the claimed limitation, the limitation is considered as being anticipated).  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a layer thickness as taught by McNamara onto the device of Chen et al., Buse, Jamison et al.  to have the low friction layer falling within the range of 10-69um, where a value falls within the range of 10 um to 100 um, in order to try a thickness value, to determine which thickness will perform best for the number of life cycles required for the valve application that yields the best cost benefit of the applied thickness layer.

 	Regarding claim 4, Buse discloses the low friction layer is made of a material containing fluorine, since the layer is “Teflon”, fluorine is therefore contained in the layer.  
 
 	Regarding claim 11, Chen et al. disclose (see amended Fig. 3 below) a difference between the inner diameter and the outer diameter of the sliding member (52) is equal to the depth of the step part (the depth of the “step” or ledge of the groove for 52 (or that 52 abuts at the bottom-most of 52 with 51) within 51 is shown between the inner and outer diameter of the sliding member) in the direction perpendicular to the axial direction.
 	
    PNG
    media_image1.png
    402
    625
    media_image1.png
    Greyscale

 	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999), Buse (US 20110226975) and Jamison et al. (US 9074699) and further in view of Ellison (US 3670274). 
 	Regarding claims 5 and 7, Chen et al., Buse, Jamison et al.  are silent to having the sliding member is made of stainless steel.  Ellison teaches the use of the sliding member (42, col. 2, lns. 3-9) being made of stainless steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a stainless steel as taught by Ellison for the material of the sliding member in Chen in the combined device of Chen et al., Buse, Jamison et al.  to have the sliding member is made of stainless steel, in order to have a material that is chemically resistant to a wide range of fluids and has good corrosion resistance properties as is old and well known in the art.

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999), Buse (US 20110226975), Jamison et al. (US 9074699) and McNamara (US 20200208681) and further in view of Ellison (US 3670274). 
 	Regarding claim 6, Chen et al., Buse, Jamison et al. and McNamara are silent to having the sliding member is made of stainless steel.  Ellison teaches the use of the sliding member (42, col. 2, lns. 3-9) being made of stainless steel.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a stainless steel as taught by Ellison for the material of the sliding member in Chen in the combined device of Chen et al., Buse, Jamison et al.  and McNamara to have the sliding member is made of stainless steel, in order to have a material that is chemically resistant to a wide range of fluids and has good corrosion resistance properties as is old and well known in the art.
 	
 	Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999), Buse (US 20110226975) and Jamison et al. (US 9074699) and further in view of Bataglia (US 5950664). 
	Regarding claim 8, Chen et al., Buse, Jamison et al. are silent to the valve body being made of a thermosetting resin.  Bataglia teaches the use of a valve body component made from a thermosetting resin (col.3, lns. 58-col.4, lns. 14). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a thermosetting material as taught by Bataglia for the material of the valve body in Chen in the combined device of Chen et al., Buse, Jamison et al.  to have the valve body being made of a thermosetting resin, in order to determine which material will perform best for the number of life cycles, temperature, chemical resistance and resistance to thermal shock, required for the valve application that yields the best cost benefit (Bataglia, Col.4, lns. 30-34).
 	
 	Regarding claim 12, Chen et al. disclose (see amended Fig. 3 below) a difference between the inner diameter and the outer diameter of the sliding member (52) at the one side of the sliding member in the axial direction is equal to the depth of the step part (the depth of the “step” or ledge of the groove for 52 (or that 52 abuts at the bottom-most of 52 with 51) within 51 is shown between the inner and outer diameter of the sliding member) in the direction perpendicular to the axial direction.

    PNG
    media_image1.png
    402
    625
    media_image1.png
    Greyscale

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190085999), Buse (US 20110226975) and Jamison et al. (US 9074699) and McNamara (US 20200208681), as applied to claim 2 further in view of Bataglia (US 5950664). 
 	Regarding claim 9, Chen et al., Buse, Jamison et al. and McNamara are silent to the valve body being made of a thermosetting resin.  Bataglia teaches the use of a valve body component made from a thermosetting resin (col.3, lns. 58-col.4, lns. 14).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a thermosetting material as taught by Bataglia for the resin material of the valve body in Chen (para.0026), in the combined device of Chen et al., Buse, Jamison et al.  and McNamara to have the valve body being made of a thermosetting resin, in order to in order to determine which material will perform best for the number of life cycles, temperature, chemical resistance and resistance to thermal shock, required for the valve application that yields the best cost benefit (Bataglia, Col.4, lns. 30-34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	
 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 

 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753